 

Exhibit 10.5

 





December 10, 2018

 

Ladies and Gentlemen:

 

Schultze Special Purpose Acquisition Corp. (“Corporation”), a blank check
company formed for the purpose of acquiring one or more businesses or entities
(a “Business Combination”), intends to register its securities under the
Securities Act of 1933, as amended (“Securities Act”), in connection with its
initial public offering (“IPO”).

 

The undersigned hereby commits to purchase an aggregate of 4,150,000 warrants of
the Corporation (“Initial Private Placement Warrants”), each Initial Private
Placement Warrant entitling the holder to purchase one share of common stock,
par value $0.0001 per share, of the Corporation, at $1.00 per Initial Private
Placement Warrant, for an aggregate purchase price of $4,150,000 (the “Initial
Purchase Price”). Additionally, if the underwriters in the IPO exercise their
over-allotment option in full or part, the undersigned further commits to
purchase up to an additional 390,000 warrants of the Corporation (“Additional
Private Placement Warrants” and together with the Initial Private Placement
Warrants, the “Private Placement Warrants”) at $1.00 per Additional Private
Placement Warrant for an aggregate purchase price of up to $390,000 (the
“Over-Allotment Purchase Price” and together with the Initial Purchase Price,
the “Purchase Price”). At least 24 hours prior to the effective date (“Effective
Date”) of the Corporation’s registration statement filed in connection with the
IPO (“Registration Statement”), the undersigned will cause the Purchase Price to
be delivered to Continental Stock Transfer & Trust Company (“CST”), by wire
transfer as set forth in the instructions attached as Exhibit A to hold in a
non-interest bearing account until the Corporation consummates the IPO.

 

The consummation of the purchase and issuance of the Initial Private Placement
Warrants and Additional Private Placement Warrants (if any) shall occur
simultaneously with the consummation of the IPO and over-allotment option,
respectively. Simultaneously with the consummation of the IPO, the Initial
Purchase Price shall be deposited, without interest or deduction, into the trust
account (“Trust Account”) established by the Corporation for the benefit of the
Corporation’s public stockholders as described in the Registration Statement.
Simultaneously with the consummation of all or any part of the over-allotment
option, the pro-rata portion of the Over-Allotment Purchase Price, based upon
the amount of the over-allotment option that has been exercised, shall be
deposited into the Trust Account. Upon expiration of the over-allotment option,
any unused portion of the Over-Allotment Purchase Price shall be returned to the
undersigned.

 

The Private Placement Warrants will be identical to the warrants included in the
units to be sold by the Corporation in the IPO, except that:

 

●the Private Placement Warrants and underlying securities will not be
transferable, assignable or salable by the undersigned until after the
consummation of a Business Combination, except to Permitted Transferees (as
defined in the Warrant Agreement to be entered into by the Corporation and CST
in connection with the IPO);

 

●the Private Placement Warrants and underlying securities will be subject to
customary registration rights, which shall be described in the Registration
Statement;

 

●the Private Placement Warrants will not be redeemable and will be exercisable
on a cashless basis so long as they are held by the undersigned or their
Permitted Transferees; and

 

●the Private Placement Warrants and the underlying securities will include any
additional terms or restrictions as is customary in other similarly structured
blank check company offerings or as may be reasonably required by the
underwriters in the IPO in order to consummate the IPO, each of which will be
set forth in the Registration Statement.

 

The undersigned acknowledges and agrees that it will execute agreements in form
and substance typical for transactions of this nature necessary to effectuate
the foregoing agreements and obligations prior to the consummation of the IPO as
are reasonably acceptable to the undersigned, including but not limited to (i)
an insider letter and (ii) a registration rights agreement.

 

 

 

 



The undersigned hereby represents and warrants that, as applicable:

 

(a)it has been advised that the Private Placement Warrants and the underlying
securities have not been registered under the Securities Act;

 

(b)it is acquiring the Private Placement Warrants and the underlying securities
for its account for investment purposes only;

 

(c)it has no present intention of selling or otherwise disposing of the Private
Placement Warrants or the underlying securities in violation of the securities
laws of the United States;

 

(d)it is an “accredited investor” as defined by Rule 501 of Regulation D
promulgated under the Securities Act of 1933, as amended;

 

(e)it has had both the opportunity to ask questions and receive answers from the
officers and directors of the Corporation and all persons acting on its behalf
concerning the terms and conditions of the offer made hereunder;

 

(f)it is familiar with the proposed business, management, financial condition
and affairs of the Corporation;

 

(g)it has full power, authority and legal capacity to execute and deliver this
letter and any documents contemplated herein or needed to consummate the
transactions contemplated in this letter; and

 

(h)this letter constitutes a legal, valid and binding obligation, and is
enforceable against it.

 

The undersigned understands and acknowledges an exemption from the registration
requirements of the Securities Act requires there be no general solicitation of
purchasers of the Private Placement Warrants. In this regard, if the IPO were
deemed to be a general solicitation with respect to the Private Placement
Warrants, the offer and sale of such Private Placement Warrants may not be
exempt from registration and, if not, the undersigned may have a right to
rescind its purchase of the Private Placement Warrants. In order to facilitate
the completion of the IPO and in order to protect the Corporation, its
stockholders and the amounts in the Trust Account from claims that may adversely
affect the Corporation or the interests of its stockholders, the undersigned
hereby agrees to waive, to the maximum extent permitted by applicable law, any
claims, right to sue or rights in law or arbitration, as the case may be, to
seek rescission of its purchase of the Private Placement Warrants. The
undersigned acknowledges and agrees this waiver is being made in order to induce
the Corporation to sell the Private Placement Warrants to the undersigned. The
undersigned agrees the foregoing waiver of rescission rights shall apply to any
and all known or unknown actions, causes of action, suits, claims or proceedings
(collectively, “Claims”) and related losses, costs, penalties, fees, liabilities
and damages, whether compensatory, consequential or exemplary, and expenses in
connection therewith, including reasonable attorneys’ and expert witness fees
and disbursements and all other expenses reasonably incurred in investigating,
preparing or defending against any Claims, whether pending or threatened, in
connection with any present or future actual or asserted right to rescind the
purchase of the Private Placement Warrants hereunder or relating to the purchase
of the Private Placement Warrants and the transactions contemplated hereby. The
undersigned agrees (a) not to seek recourse against the Trust Account for any
reason whatsoever in connection with its purchase of the Private Placement
Warrants or any Claim that may arise now or in the future and (b) that to the
extent any waiver of rights under this paragraph is ineffective as a matter of
law, the undersigned has offered such waiver for the benefit of the Corporation
as an equitable right that shall survive any statutory disqualification or bar
that applies to a legal right. The undersigned acknowledges the receipt and
sufficiency of consideration received from the Corporation hereunder in this
regard. The undersigned further acknowledges and agrees that the stockholders of
the Corporation are and shall be third-party beneficiaries of this paragraph.

 

[signature page follows]

 



2 

 

 



  Very truly yours,       Schultze Special Purpose Acquisition Sponsor, LLC    
  By: Schultze Asset Management, LP   By: Schultze Asset Management GP, LLC    
   

By:



/s/ George J. Schultze     Name:  George J. Schultze     Title:  Managing Member

 



Accepted and Agreed:       Schultze Special Purpose Acquisition Corp.        

By:



/s/ George J. Schultze     Name:  George J. Schultze     Title:  Chief Executive
Officer  



 

[Signature Page to Warrant Purchase Agreement] 

 



 